          Case 1:19-cv-00684-LY Document 36 Filed 11/21/19 Page 1 of 1



                       [N THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION                               2019P40y21   Pi112:26

HOUSTON INDEPENDENT SCHOOL
DISTRICT,
            PLAINTIFFS,

V.
                                                         CAUSE NO. 1:1 9-CV-684-LY
THE TEXAS EDUCATION AGENCY;
MIKE MORATH, COMMISSIONER
OF EDUCATION, IN HIS OFFICIAL
CAPACITY; AND DORIS DELANEY,
IN HER OFFICIAL CAPACITY,
              DEFENDANTS.


                                           I) 1   0 ai

       Before the court in the above-styled and numbered case is Plaintiff Houston Independent

School District's ("Houston ISD") Opposed Motion to Set a Hearing on its Application for

Preliminary Injunction filed October 31, 2019 (Dkt. No. 21).         The motion for preliminary

injunction is set for a hearing on December 5, 2019 at 9:30 a.m. Accordingly,

       IT IS HEREBY ORDERED that Houston ISD's Opposed Motion to Set a Hearing on its

Application for Preliminary Injunction filed October 31, 2019 (Dkt. No. 21) is DISMISSED.

       SIGNED this                day of November, 2019.




                                            UNI ED STATE
